Exhibit 10.1
(SOMAXON LOGO) [c22915c2291501.gif]
September 30, 2011
The Procter & Gamble Distributing Company LLC
Two Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attention: J. D. Weedman
Vice President, Global Business Development

Cc:    The Procter & Gamble Company
One Procter & Gamble Plaza
Cincinnati, OH 45202
Attention: Associate General Counsel, Director
Health & Well-Being

Dear Jeff:
Somaxon Pharmaceuticals, Inc. (“Somaxon”) hereby provides notice to The Procter
& Gamble Distributing Company LLC (“P&G”) that Somaxon is exercising its right
under Section 8.2(b) of the Co-Promotion Agreement between Somaxon and P&G dated
as of August 24, 2010 (the “Agreement”) to terminate the Agreement, effective as
of December 31, 2011. Somaxon specifically acknowledges the second sentence of
Section 8.2(b) and Section 8.5 of the Agreement relating to the effects of such
termination. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Agreement.
Somaxon and P&G hereby agree to amend Section 13.1 of the Agreement (which
survives the termination of the Agreement pursuant to Section 8.5 of the
Agreement) such that such Section will be amended and restated to read in its
entirety as follows:
“During the Term and for one year thereafter, Somaxon shall notify Partner in
writing in the event that Somaxon desires, either alone or with a Third Party,
to develop or commercialize a pharmaceutical product containing doxepin as the
sole active pharmaceutical ingredient and for which a prescription from a
Professional is not required in order to dispense, purchase or use such product
(an “OTC Product”). If Partner notifies Somaxon in writing within forty-five
(45) days after receipt of such notice (the “Evaluation Period”) that Partner is
not interested in obtaining rights in and to the OTC Product (such rights, “OTC
Product Rights”), or if Partner fails to notify Somaxon of Partner’s interest in
obtaining the OTC Product Rights prior to the expiration of the Evaluation
Period, then Somaxon shall have no further obligation to Partner under this
Agreement with respect to the applicable OTC Product Rights. If Partner is
interested in obtaining the OTC Product Rights, it shall so notify Somaxon in
writing prior to the expiration of the Evaluation Period, and upon Somaxon’s
receipt of such notice Partner and Somaxon shall promptly commence good-faith
negotiations, for a period of one hundred twenty (120) days and such longer
period as may be mutually agreed upon by the parties in writing in the event the
parties have made material progress in the negotiations (the “Negotiation
Period”), regarding the commercially reasonable terms of an agreement pursuant
to which Partner shall obtain the OTC Product Rights. If Somaxon and Partner
have failed to enter into an agreement for the OTC Product Rights upon the
expiration of the Negotiation Period, then Somaxon shall thereafter have the
right to negotiate and enter into an agreement with a Third Party granting the
OTC Product Rights to a Third Party. The provisions of this Section 13.1 shall
not apply to, and Somaxon shall have no obligation to Partner under this
Section 13.1 in respect of, any acquisition of Somaxon by a Third Party, any
merger or consolidation with or involving Somaxon, any acquisition by a Third
Party of any material portion of the stock of Somaxon, or any acquisition by a
Third Party of a material portion of the assets of Somaxon in addition to the
Products (“Merger Transaction”). For clarity, the rights set forth in this
Section 13.1 shall survive the consummation of any Merger Transaction.”

 

 



--------------------------------------------------------------------------------



 



Somaxon and P&G hereby expressly agree that the signing of this letter agreement
shall not in any way entail the beginning of the Evaluation Period or the
Negotiation Period.
Please evidence the agreement of P&G to the foregoing by signing below in the
space provided.

            Sincerely,
      /s/ Richard W. Pascoe       Richard W. Pascoe      President and Chief
Executive Officer   

ACCEPTED AND AGREED:
THE PROCTER & GAMBLE DISTRIBUTING COMPANY LLC

         
Signed:
  /s/ Jeffrey D. Weedman    
 
 
 
Name: Jeffrey D. Weedman    
 
  Title:   Vice President, Global Business Development    

 

 